[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________              FILED
                                                                 U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-14556
                                                                       MAY 11, 2012
                                        Non-Argument Calendar
                                                                        JOHN LEY
                                      ________________________           CLERK

                                D.C. Docket No. 5:10-cv-00271-MTT

MARK HANDY,

llllllllllllllllllllllllllllllllllllllll                                Plaintiff-Counter
llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant,


                                               versus


TINA COOK,
COOPER COOK,

lllllllllllllllllllllllllllllllllllllllll                            Defendants-Counter
lllllllllllllllllllllllllllllllllllllllll                           Claimants-Appellees,

KENNETH CHAPMAN,
MIKE BURNS,
CITY OF MACON,
JOHN DOES,
1 through 10,

llllllllllllllllllllllllllllllllllllllll                         Defendants-Appellees.
                             ______________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                   (May 11, 2012)

Before TJOFLAT, EDMONDSON and BLACK, Circuit Judges.

PER CURIAM:

      Mark Handy, proceeding pro se in his suit alleging civil rights and state law

violations, appeals the district court’s grant of summary judgment in favor of the

City of Macon, Mike Burns, Kenneth Chapman, Tina Cook, and Cooper Cook, as

well as the district court’s denial of his motion for default judgment and sanctions.

      We review de novo a grant of summary judgment, Holloman v. Mail-Well

Corp., 443 F.3d 832, 836 (11th Cir. 2006), and review for abuse of discretion a

denial of a motion for default judgment, Mitchell v. Brown & Williamson Tobacco

Corp., 294 F.3d 1309, 1316 (11th Cir. 2002). “While we read briefs filed by pro

se litigants liberally, issues not briefed on appeal by a pro se litigant are deemed

abandoned.” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (internal

citations omitted). Here, the “Statement of Issues” section of Handy’s brief lists a

number of general issues stated in question form, but Handy does not offer any




                                          2
corresponding argument, much less any meritorious argument, on appeal.1 We

find that Handy has abandoned these issues on appeal and affirm the district court.

       AFFIRMED.




       1
           The brief states, for example, “Did the District Court cite the correct cases to support
their ruling” and “Did the District Court consider Title 18 U.S.C. Section 241, Conspiracy
Against Rights in making their [sic] ruling.” Following the “Statement of Issues,” the brief
discusses an immaterial transcript page-numbering issue and proceeds directly to a broad
“Conclusion,” omitting any meaningful argument regarding the issues on appeal.

                                                  3